UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6272


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

HASSAN GENELL HINES,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:07-cr-00323-BO-1; 5:11-cv-00337-BO)


Submitted:   April 26, 2012                     Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hassan Genell Hines, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hassan        Genell       Hines       seeks    to     appeal       the    district

court’s orders denying his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion     and     denying          reconsideration.                The    orders        are     not

appealable        unless        a    circuit         justice        or     judge        issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate          of     appealability            will    not        issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on      the    merits,      a    prisoner         satisfies       this    standard       by

demonstrating          that     reasonable           jurists       would       find     that     the

district      court’s       assessment       of       the    constitutional             claims    is

debatable     or       wrong.        Slack     v.     McDaniel,          529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is      debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Hines has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense      with      oral        argument      because          the    facts        and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3